UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
UNITED STATES OF AMERICA,                                 :                         7/2/2021
                                                          :
                      -v-                                 :
                                                          :       20-CR-493 (VSB)
MOISES LLUBERES,                                          :
                                                          :            ORDER
                                    Defendant.            :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Defendant Moises Lluberes’s (“Lluberes”) supplemental submission

regarding whether a Monsanto hearing is warranted. (Doc. 69.) I am also in receipt of the

Government’s response in which the Government indicates that Lluberes’s supplemental

submission meets the threshold showing required by United States v. Bonventre, 720 F.3d 126,

131–32 (2d Cir. 2013). (Doc. 70.) I agree that Lluberes has met the standard required for a

Monsanto hearing; therefore, I grant Lluberes’s request for such a hearing.

        The Government also requests clarity on the scope of the hearing. Consistent with the

Court’s ruling in Kaley v. United States, 571 U.S. 320 (2014), this hearing will be limited to

whether there is probable cause to believe that the funds liquidated from Lluberes’s

cryptocurrency account are properly forfeitable. See United States v. Monsanto, 924 F.2d 1186,

1203 (2d Cir. 1991). Accordingly, by on or before July 9, 2021, the parties are directed to file a

joint submission with proposed dates for the hearing and to indicate whether the parties request

that the hearing be in person.

SO ORDERED.

Dated: July 2, 2021
       New York, New York
